DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9, and 10, 11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076251. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under consideration is broader than the claims of the Patent as shown in the claim mapping table below:
Application under examination
U.S. Patent 11076251
1. An apparatus comprising: a microphone array; and a processor coupled to the microphone array, wherein the processor is configured to: obtain, from the microphone array, a first audio signal and a second audio signal both including audio from a target sound source and audio from another sound source; based on the first audio signal and the second audio signal, determine at least one of a first degree of arrival of the audio from the target sound source or a second degree of arrival of the audio from the other sound source; and based on the at least one of the first 


1. An apparatus comprising: a vertical microphone array; a horizontal microphone array; and a processor coupled to the vertical microphone array and to the horizontal microphone array, wherein the processor is configured to: obtain, from the vertical microphone array, a first audio signal including audio from a target sound source and audio from a horizontally-displaced sound source; obtain, from the horizontal microphone array, a second audio signal and a third audio signal both including the audio from the target sound source and the audio from the horizontally-displaced sound source; based on the second audio signal and the third audio signal, determine at least one 

1. An apparatus comprising: a vertical microphone array; a horizontal microphone array; and a processor coupled to the vertical microphone array and to the horizontal microphone array, wherein the processor is configured to: obtain, from the vertical microphone array, a first audio signal including audio from a target sound source and audio from a horizontally-displaced sound source; obtain, from the horizontal microphone array, a second audio signal and a third audio signal both including the audio from the target sound source and the audio from the horizontally-displaced sound source; based on the second audio signal and the third audio signal, determine at least one of a first degree of arrival of the audio from the target sound source or a second degree of arrival of the audio from the horizontally-displaced 


Regarding claim 11, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 16, claim is rejected for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: comprise at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 1 (see rejection of claim 1 above).
Claims 2, 12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076251 in view of Ng et al. (US 20160192068 A1) hereinafter Ng.
Regarding claim 2, claim 1 of the patent teaches the apparatus of claim 1, claim 1 of the Patent does not specifically disclose the apparatus further comprising wherein the processor is further configured to: for each time block of a plurality of time blocks of the first audio signal and the second audio signal, divide the first audio signal and the second audio signal into a plurality of frequency bins however,
Since it is known in the art as evidenced by Ng for an apparatus to further comprise wherein the processor is further configured to: for each time block of a plurality of time blocks of the first audio signal and the second audio signal, divide the first audio signal and the second audio signal into a plurality of frequency bins in (“First, the various indices utilized in these equations are as follows.  The index t is discrete time, the index f is frequency bin, the index n is the microphone index and the index k 
An ordinary skilled in the art would be motivated to modify the invention of claim 1 of the patent with the teachings of Ng for the benefit of improving the accuracy of the apparatus,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the application to modify claim 1 of the patent with Ng.
Regarding claim 12, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 2 (see rejection of claim 2 above).
Regarding claim 17, claim is rejected for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: comprise at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 2 (see rejection of claim 2 above).
Claims 3, 13, 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076251 in view of Ng et al. (US 20160192068 A1) hereinafter Ng and further in view of Mosgaard et al. (US 20200322735 A1) hereinafter Mosgaard.
Regarding claim 3, claim 1 of the patent as modified by Ng teaches the apparatus of claim 2, claim 1 of the patent as modified by Ng does not specifically disclose the apparatus further comprising wherein the processor is further configured to: for each time block of the plurality of time blocks, 
Since it is known in the art as evidenced by Mosgaard for an apparatus to further comprise wherein the processor is further configured to: for each time block of the plurality of time blocks, calculate a phase difference for each frequency bin of the plurality of frequency bins based at least in part upon the first audio signal and the second audio signal in (“In still other variations the data fitting model comprises determining the unbiased mean phases from a transformed estimated inter-microphone phase difference IPD.sub.Tranform given by the expression: IPD.sub.Tranform=e.sup.j.theta..sup.ab.sup.(k,l)k.sup.u.sup./k, wherein k.sub.u=2K f.sub.u/f.sub.s, with f.sub.s being the sampling frequency and K being the number of frequency bins up to the Nyquist limit” in ¶[0144]),
An ordinary skilled in the art would be motivated to modify claim 1 of the patent as modified by Ng with the teachings of Mosgaard because it is a well-known method in art of microphone array directivity and would be obvious to try,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Ng with Mosgaard.
Regarding claim 13, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 3 (see rejection of claim 3 above).
Regarding claim 18, claim is rejected for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: comprise at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 3 (see rejection of claim 3 above).
Claims 4, 5, 14, 15, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076251 in view of Ng et al. (US 20160192068 A1) hereinafter Ng and further in view of Mosgaard et al. (US 20200322735 A1) hereinafter Mosgaard and further in view of Lin (US 20160084937 A1) hereinafter Lin.
Regarding claim 4, claim 1 of the patent as modified by Ng and Mosgaard teaches the apparatus of claim 3, claim 1 of the patent as modified by Ng and Mosgaard does not specifically disclose the apparatus further comprising wherein the processor is configured to: determine the at least one of the first degree of arrival or the second degree of arrival by converting each phase difference to a respective degree of arrival however,
Since it is known in the art as evidenced by Lin for an apparatus to further comprise wherein the processor is configured to: determine the at least one of the first degree of arrival or the second degree of arrival by converting each phase difference to a respective degree of arrival in (“The device may have a microphone array such that the incoming angle is derived from time of arrival calculations and/or from phase difference calculations.” in ¶[0018]),
An ordinary skilled in the art would be motivated to modify claim 1 of the patent as modified by Ng and Mosgaard with the teachings of Lin because it is a well-known method in art of microphone array directivity and would be obvious to try,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Ng and Mosgaard with Lin.
Regarding claim 5, claim 1 of the patent as modified by Ng, Mosgaard and Lin teaches the apparatus of claim 4, Lin further teaches the apparatus further comprising wherein the processor is configured to: convert each phase difference to the respective degree of arrival based on one or more calculations.” in ¶[0018]).
Regarding claim 14, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 19, claim is rejected for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: comprise at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 15, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 5 (see rejection of claim 5 above).
Regarding claim 20, claim is rejected for being the non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: comprise at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 5 (see rejection of claim 5 above).
Allowable Subject Matter
Claim 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 1-20 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Knight et al. (US 20180176680 A1) hereinafter Knight.
Regarding claim 1, Knight teaches An apparatus  (500 in Fig. 5 A) comprising: a microphone array (the three 520 mics in vertical form in Fig. 5A); and a processor coupled to the microphone array (510 is 
The following is the reason for allowance of claim 1:
Knight alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises based on the first audio signal and the second audio signal, determine at least one of a first degree of arrival of the audio from the target sound source or a second degree of arrival of the audio from the other sound source; and based on the at least one of the first degree of arrival or the second degree of arrival, adjust a gain for an output audio signal, 
Therefore, the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-10, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 11, claim would be allowed for being the method comprising at least the same elements and performing at lest the same functions performed by the apparatus of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 12-15, claims would be allowed for their dependency on would be allowed claim 11 if the nonstatutory double patenting rejection is overcome.

Regarding claims 17-20, claims would be allowed for their dependency on would be allowed claim 16 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654